Given, J.
I. The following statement of facts and issues will be sufficient for a correct understanding of the questions presented on this appeal:
In February, 1888, the plaintiff sold a stock of millinery goods, valued at about three thousand dollars, to Miss A. E. Bennett, receiving certain real estate in part payment, valued at one thousand dollars, and twenty-three or twenty-four promissory notes in equal amounts, one falling due each month, for the balance, which moitgage was never recorded. The goods were delivered to Miss Bennett, and removed to a store, where she kept them for sale. On January 1, 1889, these notes were surrendered, and plaintiff received in part payment another piece of real estate, and for the balance the two notes of A. E. and George M. Bennett for four hundred dollars each, secured by a mortgage on the goods then kept in Miss Bennett’s store, “including all goods of every kind and description now kept or hereafter to be kept or added to said stock of goods at said place.” This mortgage was not filed for record nnt.il December 12, 1889. Between January 1 and December 12, 1889, the intervenors sold goods on credit to Miss A. E. Bennett to the amount of about one thousand, six hundred dollars, which goods were added to said stock. It is for this indebtedness that the intervenors sued out the *732attachment under which the goods were seized after the mortgage was filed for record. _ . .
The foregoing facts are unquestioned. The only facts in dispute are why the plaintiff withheld his mortgages from the record, and whether the intervenors had notice of said mortgages, or either of them, -at the time they extended the credit.
II. The appellant’s first complaint is as to certain specific rulings in the taking of testimony, and generally that they were improperly restricted in their cross-examination of the plaintiff. We are inclined to think, upon reading, that a greater liberality might have been allowed in the cross-examination, and that two or three of the plaintiff’s objections made upon his cross-examination might have been properly overruled. We find, however, that upon recall the evidence was fully elicited upon all the points to which objections had been sustained. Our examination of all the evidence leads us to the conclusion that there was no prejudice in these rulings, because of the matters having been subsequently fully inquired about.
III. The appellant’s remaining contention is, that the court erred in finding for the plaintiff. They insist that under the undisputed facts it was a fraud upon the intervenors for the plaintiff to withhold his mortgage from record, even though it was through oversight. This being a law action tried to the court, the findings of the court have the same force as a verdict of a jury. If, as the plaintiff claims, the intervenors had notice of the existence of his mortgage before they gave credit to Miss Bennett, the mortgage is as valid against them as if it had been then filed for record. There is a direct conflict in the evidence as to whether the intervenors had such notice, but there is certainly evidence upon which the court could have so found, and such a finding would fully support the judgment. As the case is before us for review upon errors assigned, and not for a trial ele novo, and as thero is evidence to sustain the conclusion reached by the district court, its judgment must be affirmed.